Case 1:19-cv-01126-LO-IDD Document 41 Filed 10/09/19 Page 1 of 2 PageID# 441



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,

v.                                                             Civil Action No. 1:19-cv-01126-LO-IDD

蕾 杨 (LEI YANG), EVAN WILKINS, DANIEL
MENDOZA, FRANCIS NOONE, MARIE
DEFONTE, FARVA JAFRI, PASA LIVING, SIBEL
TOY, ABDULRASOOL GHULAMHUSSAIN,
JERRY MILLSAP, JOHN JEFFREY, ERIC LEGUS,
CONRAD SCHULMAN, ANDREA SPERRY,
XIAOHUA FANG, KRISTINA PLACENTIA, RAY
NASSER, HAYLYUK DALL, NICHOLAS
BROOME, JOESINE HIMANG LOLOY, MARK
ANTHONY BATERSAL, RICKY PINEDO, 银平 李
(YIN PING LI), WALTER FURMAN, 树青 连 (SHU
QING), 月华 黄 (YUEHUA HUANG), 朱琼妍 (ZHU
QIONGQI), JIM SMITH, 晓焕 祝 (XIAO HUAN),
BEN INGUANZO, PHILLIP EVANS, SHELLA
MAY LIMAS, MOHAMMED JABER, JIMMY
CARL TEAL, JALLAL ALI, VINCENZO
VELASCO, and WILLIAM MILLER,

                      Defendants.



                    NOTICE OF DISMISSAL WITHOUT PREJUDICE
                          AS TO CERTAIN DEFENDANTS

       Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff Juul Labs, Inc.

(“Plaintiff”) hereby dismisses this action without prejudice against the following Defendants:

No.   Defendant’s eBay ID           Defendant’s Name              PayPal email address
                                                                  bruhvector@gmail.com
 8        mikewajowski                 Pasa Living
                                                                  pasaliving@icloud.com
23         nanc_1504               Joesine Himang Loloy          Dawn4925@outlook.com
Case 1:19-cv-01126-LO-IDD Document 41 Filed 10/09/19 Page 2 of 2 PageID# 442



No.    Defendant’s eBay ID         Defendant’s Name                  PayPal email address
24         markabate_0            Mark Anthony Batersal             Paula1598@outlook.com

         This dismissal only pertains to Defendants listed and does not constitute a dismissal of all

Defendants.

Date: October 9, 2019                             /s/ Monica Riva Talley
                                                 Monica Riva Talley (VSB No. 41840)
                                                 Byron Pickard (VSB No. 47286)
                                                 Dennies Varughese, Pharm.D. (pro hac vice)
                                                 Nirav N. Desai (VSB. No. 72887)
                                                 Nicholas J. Nowak (pro hac vice)
                                                 Daniel S. Block (pro hac vice)
                                                 STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                                 1100 New York Ave., N.W., Suite 600
                                                 Washington, DC 20005-3934
                                                 Telephone No.: (202) 371-2600
                                                 Facsimile No.: (202) 371-2540
                                                 mtalley@sternekessler.com
                                                 bpickard@sternekessler.com
                                                 dvarughe@sternekessler.com
                                                 ndesai@sternekessler.com
                                                 nnowak@sternekessler.com
                                                 dblock@sternekessler.com

                                                Attorneys for Plaintiff




13964945.1




                                                  2
